BELCHER, Judge,
Upon a trial before the court without a jury, appellant was convicted of unlawfully carrying a pistol; the punishment, a fine of $150.
The testimony shows that the appellant while in possession of a pistol with four unspent shells in it walked up to a police officer standing on a public street in the city of Houston, told him that he had just shot a woman in the cafe and handed him the pistol.
Appellant testifying in his own behalf stated that he carried the pistol from his home to a cafe located next door but not owned by him and later carried the pistol out on the street and *507gave it to an officer. He further testified that trouble arose between him and his wife and to prevent his wife from getting the pistol and. shooting him with it he took it from his house to the cafe and that she followed him with an ice pick.
There are no formal or informal bills of exception.
The evidence is sufficient to warrant the trial judge’s conclusion that the appellant unlawfully carried a pistol as charged.
The judgment is affirmed.
Opinion approved by the Court.